Citation Nr: 1436502	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-29 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from August 1998 to January 1999, from April 2002 to August 2002 and from January 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In November 2011, the Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A hearing transcript is included in the Veteran's VA electronic claims file known in Veterans Benefits Management System (VBMS).

In September 2012 and November 2013, the claim was previously remanded.

This appeal is a paperless claim reviewed using the VBMS processing system. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder.  The record reflects he has been diagnosed with PTSD, bipolar disorder and major depressive disorder.  In February 2013, the Board remanded this case for additional development.  VA scheduled the Veteran for a VA psychiatric examination and the record shows that he failed to report for that scheduled March 2014 VA examination.  In a June 2014 communication, the Veteran reported that he never received the notice of the scheduled VA examination and learned of this only through receipt of the June 2014 Supplemental Statement of the Case.  

38 C.F.R. § 3.655(a) provides that when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, VA must take action in accordance with 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  Under 38 C.F.R. § 3.655(b), when a veteran, without good cause, fails to report for a VA examinations in an original claim, the claim must be decided on the basis of the evidence of record.

In this case, the Board finds that non-receipt of notice of the scheduled examination is good cause.  The Board will accept that the Veteran is honest in this regard.  However, he is advised that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  An allegation of non-receipt, by itself, is generally considered insufficient to rebut the presumption of regularity.  Id.

As a timely report of non-receipt of the examination notice has been made by the Veteran on receipt of the Supplemental Statement of the Case, the Board will accept this instance of non-receipt of notice and afford him another opportunity to present for VA examination in this matter.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ensure that the Veteran is provided notice to report for a new VA examiner, to include notice of the consequences for a failure to report for a scheduled VA examination.

2.  The Veteran should be another opportunity to present for an examination by a VA psychiatrist or psychologist to determine whether the Veteran has PTSD and to determine the nature and etiology of any other acquired psychiatric disorders that have been present during the pendency of this claim.  It is noted the record contains diagnoses of PTSD, bipolar disorder and major depressive disorder.

The examiner should review the electronic claims files prior to completing the examination report.  Based on the review of this file and examination of the Veteran, the examiner should identify (1) whether the Veteran has PTSD under the diagnostic criteria; and, if so, (2) whether such PTSD is due at least in part to fear of hostile action during active service or the presumed in-service stressors.  If a diagnosis of PTSD cannot be made, the examiner should clearly state the reason why and should provide an opinion as to why he was previously diagnosed with PTSD but currently does not meet the criteria.

With respect to each additional acquired psychiatric disorder present during the period of this claim, to include bipolar disorder and major depressive disorder, the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated during service, is otherwise etiologically related to service or was caused or permanently worsened by PTSD.  If the examiner is of the opinion that a bipolar disorder was present during service, the examiner should provide an opinion as to whether the disorder clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

3. The AOJ should also undertake any other development it determines to be warranted.

4. The AOJ should then re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate Supplemental Statement of the Case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



